Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 15, 2018

                                           No. 04-18-00323-CR

                                         IN RE John Eric GINN

                                    Original Mandamus Proceeding1


                                              ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On June 11, 2018, relator filed a “Petition for Rehearing.” After considering the petition,
relator’s petition is hereby DENIED.


                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 2008-CR-1279, styled The State of Texas v. John Eric Ginn, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.